COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      iPic-Gold Class Entertainment, LLC and iPic Texas, LLC v. Regal
                          Entertainment Group, AMC Entertainment Holdings, Inc., AMC
                          Entertainment, Inc., and American Multi-Cinema, Inc.

Appellate case number:    01-17-00805-CV

Trial court case number: 2015-68745

Trial court:              234th District Court of Harris County

       This appeal is stayed pursuant to the Notice of Bankruptcy, filed on August 5, 2019,
advising this Court that appellants, iPic-Gold Class Entertainment, LLC and iPic Texas, LLC filed
voluntary petitions for bankruptcy under Chapter 11 of the Bankruptcy Code on August 5, 2019
(iPic Gold Class filed a voluntary petition in case number 19-11739 in the District of Delaware
and iPic Texas filed a voluntary petition in case number 19-11741 in the District of Delaware).
See 11 U.S.C. § 362 (automatic stay in bankruptcy).

        Until the parties notify this Court that the bankruptcy cases have been concluded and move
to reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive case
on the Court’s docket. See TEX. R. APP. P. 8.3.

       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: _August 13, 2019_